DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 9 and 16 it is unclear if the Applicant is attempting to claim more than one pet engagable portion attached at the same time?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 10-13, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wall (4,226,251).
In re claims 1, 8, and 19-20, with reference to the figures, Wall discloses a pet comb comprising: a body (11) partially housing a pet engagable portion (16) and housing a lifter (18) coupled to a biasing member (21), the lifter configured to move responsive to an application of force over a force threshold to said lifter, the body comprising: a handle (12); and a pet engagable portion support comprising at least one debris ejector, the at least one debris ejector (42) directly adjacent the pet engagable portion; the pet engagable portion removably coupled to the lifter, the pet engagable portion having a resting position wherein the biasing member maintains the pet engagable portion at least partially extending out of the body absent the application of force over the force threshold and a retracted position wherein the pet engagable portion is retracted into the body, responsive to the application of force over the force threshold moving the lifter, the pet engagable portion moves into the retracted position, said movement into the retracted position removes debris from the pet engagable portion via the at least one debris ejector.
In re claim 5, Wall discloses a force transmitting member (17) extends outside the body, the force transmitting member functionally coupled to the lifter, wherein force applied to the force transmitting member is transferred to the lifter.
In re claim 6, Wall discloses the biasing member (21) comprises at least one of a metal spring, a hydraulic spring, a lever arm, and a magnetic biasing member.
In re claim 10, with reference to the figures, Wall discloses wherein force is applied to the lifter is applied through a force transmitting member that is coupled to the lifter and the biasing member.
In re claim 11, with reference to the figures, Wall discloses the biasing member mechanically biases the pet engagable portion to at least partially extend out of the body absent the force applied to the lifter to alter the position of the pet engagable portion.
In re claim 12, with reference to the figures, Wall discloses wherein responsive to the application of the force to the lifter to alter the position of the pet engagable portion, the pet engagable portion moves into the body, wherein the debris ejector portion mechanically interacts with the pet engagable portion to remove debris attached thereto.
In re claim 13, with reference to the figures, Wall discloses wherein the pet engagable portion comprises a connection portion and an engagement portion, the connection portion removably coupled to the lifter.
In re claim 15, with reference to the figures, Wall discloses a pet grooming tool with optional independently rotatable vacuum coupling and auto debris eject feature and interchangeable pet engagable members, the pet grooming tool comprising: a body comprising a handle and defining an air channel; a lifter that is housed within the body and is connected to a pet engagable portion; a biasing member mechanically connected to the lifter, wherein force applied to the lifter alters a position of the pet engagable portion; and a debris ejector portion that mechanically interacts with the pet engagable portion to eject debris when the lifter alters the position of the pet engagable portion, the debris ejector portion comprising one or more vents (44) configured to intake debris that has been ejected when the lifter alters the position of the pet engagable portion.
In re claim 17, with reference to the figures, Wall discloses wherein a force transmitting member extends outside the body, the force transmitting member functionally coupled to the lifter, wherein force applied to the force transmitting member is transferred to the lifter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (4,226,251).
In re claim 2, Wall discloses the claimed invention except for the connection portion removably coupled to the lifter. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device to be removable in order to make the device separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
In re claim 3, Wall discloses the claimed invention except for a vacuum attachment. The examiner takes Official Notice that vacuum attachments for grooming tools are well known in the art for the cleaning and removal of hair and debris. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the pet comb of Wall to include a vacuum attachment in order to assist in the removal of hair and debris while grooming.
Allowable Subject Matter
Claims 4, 7, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/Primary Examiner, Art Unit 3644